Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In the documents filed on 01/14/2022: 
Claim(s) 1, 7 and 13 (and by extension its/their dependents) have been amended. 
Claim(s) 1-18 is/are pending in this application.
Claim(s) 1-18 have been rejected below.
Response to Arguments
Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian (US 20180237059) in view of Viehmann (US 2017/0144658).

With respect to claim 1 Lian teaches a system for steering a vehicle, the system comprising 
a first wheel (Lian Fig 1 element 17 ¶[27]); a second wheel (Lian Fig 1 element 17 ¶[27] note: all the wheels are labeled as element 17 however any pair reads on the first and second wheel); and 
a skid/differential steering system including an electronic processor (Lian Fig 1 element 7 ¶[29-30]) configured to:
receive, from an electronic power steering system, a steering failure signal (Lian Fig. 5 element S1-S2 ¶[92-94]) and a target steering angle (Lian S2 ¶[37-38, 94] “direction signal”);
determine, based on the target steering angle, a target yaw rate (Lian S3 ¶[77, 94]); and 
drive the first wheel of the vehicle forward and decelerate the second wheel of the vehicle based on the target yaw rate, turning the vehicle (Lian Fig.3-4 ¶[76-80, 89]).
Lian does not clearly teach:
adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking; and drive the first wheel of the vehicle forward and decelerate the second wheel of the vehicle based on the new target yaw rate.

Viehmann teaches a system for steering a vehicle, the system comprising adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking (Viehmann ¶[32]); and drive the first wheel of the vehicle forward and decelerate the second wheel of the vehicle based on the new target yaw rate (Viehmann ¶[8, 31-32]).
Thus as shown above Lian teaches a base invention of a backup steering system and Viehmann teaches adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking. These two references are analogous to one another because both are drawn 

With respect to claim 7 Lian teaches a method of steering a vehicle, the method comprising 
receiving, from an electronic power steering system (Lian Fig 1 element 7 ¶[29-30]), 
a steering failure signal (Lian Fig. 5 element S1-S2 ¶[92-94]) and 
a target steering angle (Lian S2 ¶[37-38, 94] “direction signal”);
determining, based on the target steering angle, a target yaw rate (Lian S3 ¶[77, 94]); and 
driving a first wheel of the vehicle forward and decelerate a second wheel of the vehicle based on the target yaw rate, turning the vehicle (Lian Fig.3-4 ¶[76-80, 89]).
Lian does not clearly teach:
adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking; and drive the first wheel of the vehicle forward and decelerate the second wheel of the vehicle based on the new target yaw rate.


Thus as shown above Lian teaches a base invention of a backup steering system and Viehmann teaches adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking. These two references are analogous to one another because both are drawn to a backup steering system. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lian to apply the teachings of Viehmann because the teaching of adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking taught by Viehmann was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a backup steering system taught by Lian to yield the advantage of using lane markings to determine the proper way to control and steer a vehicle and there and therefore making the system safer by following traffic rules and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 13 Lian teaches a vehicle comprising:
a first wheel (Lian Fig 1 element 17 ¶[27]); a second wheel (Lian Fig 1 element 17 ¶[27] note: all the wheels are labeled as element 17 however any pair reads on the first and second wheel); and 

receive, from an electronic power steering system, a steering failure signal (Lian Fig. 5 element S1-S2 ¶[92-94]) and a target steering angle (Lian S2 ¶[37-38, 94] “direction signal”);
determine, based on the target steering angle, a target yaw rate (Lian S3 ¶[77, 94]); and 
drive the first wheel of the vehicle forward and decelerate the second wheel of the vehicle based on the target yaw rate, turning the vehicle (Lian Fig.3-4 ¶[76-80, 89]).
Lian does not clearly teach:
adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking; and drive the first wheel of the vehicle forward and decelerate the second wheel of the vehicle based on the new target yaw rate.

Viehmann teaches a system for steering a vehicle, the system comprising adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking (Viehmann ¶[32]); and drive the first wheel of the vehicle forward and decelerate the second wheel of the vehicle based on the new target yaw rate (Viehmann ¶[8, 31-32]).
Thus as shown above Lian teaches a base invention of a backup steering system and Viehmann teaches adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking. These two references are analogous to one another because both are drawn to a backup steering system. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lian to apply the teachings of Viehmann because the teaching of adjusting the target yaw rate to a new target yaw rate based on a detection of a lane marking taught by Viehmann was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been 

With respect to claims 2, 8 and 14 Lian teaches a system wherein the electronic processor is configured to decelerate the second wheel by controlling an application of a braking force to the second wheel or driving the second wheel backward (Lian Fig. 1 Fig.3-4 ¶[76-80, 89]).

With respect to claims 3, 9 and 15 Lian teaches a system wherein the vehicle includes an electrically-controlled differential, and wherein the first wheel and the second wheel are rotated via the electrically- controlled differential (Lian Fig. 1 element 8, 14, Fig.3-4 ¶[27, 76-80, 89]).

With respect to claims 4, 10 and 16 Lian teaches a system wherein the first wheel is driven by a first motor and the second wheel is driven by a second motor (Lian Fig. 1 Fig.3-4 ¶[27] even though they are different elements, all 4 of the motors have the same element number).

With respect to claims 6, 12 and 18 Lian teaches a system wherein the vehicle is configured to perform regenerative braking and wherein decelerating the second wheel .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian (US 20180237059) in view of Viehmann (US 2017/0144658) and further in view of Yamakado (US 2014/0145498).

With respect to claims 5, 11, and 17 Lian does not explicitly teach an embodiment of the differential steering system wherein the first wheel and the second wheel are located at the rear of the vehicle. The specific embodiment taught by Lian instead is one where the first wheel is one in the front and the second wheel are located at the rear (Lian Fig. 1 Fig.3-4 ¶[76-80, 89]). 
Yamakado teaches a differential steering system wherein the first wheel and the second wheel are located at the rear of the vehicle (Yamakado Fig. 8c, 50d ¶[259, 353-356] see especially fig. 50d wherein the two rear wheels are moving in the opposite directions). Yamakado describes the advantage of this embodiment in ¶[0353] which states: 
A best mode in the vehicle in the third embodiment of the present invention which is provided with the multi-link suspension and the differential gear and which realizes rear-wheel compliance steer having a longitudinal force toe-in characteristic will be disclosed below. As shown in FIGS. 50A to 50D, a control method according to the present invention especially related to control from the latter term of turning to steady turning will be described again in comparison with a four-wheel active steer vehicle referring to the nonpatent literature 5 below.

Thus as shown above Lian teaches a base invention of a vehicle with differential steering and Yamakado teaches wherein the first wheel and the second wheel are located at the rear of the vehicle. These two references are analogous to one another because both references are drawn to vehicles with differential steering. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lian to apply the teachings of Yamakado because the teaching of wherein the first wheel and the second wheel are located at the rear of the vehicle taught by Yamakado was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a vehicle with differential steering taught by Lian because it would be an obvious design choice for one of ordinary skill in the art to choose which configuration they desired based on what type of advantage/configuration is being sought. Specifically if one of ordinary skill in the art wanted the best mode of the present invention which realizes rear-wheel compliance steer having a longitudinal force toe-in characteristic (See Yamakado ¶[353]) it would be obvious to apply the teachings of Yamakado and the results would have been predictable to one of ordinary skill in the art.

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jonasson (US 20160325721): Alternate teaching of a differential backup steering system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665